Citation Nr: 0713987	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  05-09 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an effective date earlier than September 
12, 2003 for the grant of service connection for residuals of 
a cold injury to the right foot.

2.  Entitlement to an effective date earlier than September 
12, 2003 for the grant of service connection for residuals of 
a cold injury to the left foot.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem, Counsel



INTRODUCTION

The veteran served on active duty from October 1949 to 
January 1953.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2004 rating decision by which the RO granted 
service connection for residuals of cold injuries to the 
right foot and left foot, each effective September 12, 2003.  
The veteran is contesting the effective dates assigned.  The 
RO assigned 20 percent ratings for each of the service-
connected cold injury residuals.  Subsequently, the RO 
assigned increased ratings of 30 percent for these service-
connected disabilities.  The ratings assigned are not at 
issue herein.  

This case has been advanced on the Board's docket due to good 
cause shown.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 
20.900(c) (2006).


FINDINGS OF FACT

1.  A claim seeking service connection for residuals of a 
cold injury to the right foot was received on September 12, 
2003.

2.  A claim seeking service connection for residuals of a 
cold injury to the left foot was received on September 12, 
2003.


CONCLUSIONS OF LAW

1.  The criteria for the award of an effective date earlier 
than September 12, 2003 for the award of service connection 
for residuals of a right foot cold injury have not been met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2006).

2.  The criteria for the award of an effective date earlier 
than September 12, 2003 for the award of service connection 
for residuals of a left foot cold injury have not been met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

Under VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2006).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103; 38 CFR § 3.159(b)(1).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

In addition, in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that under the notice provisions of 
VCAA, a claimant must be provided notice of the evidentiary 
matters specified in statute and regulation before an initial 
unfavorable decision by the RO.  

In this case, in January 2004 and January 2006 letters, the 
RO notified the veteran of the information and evidence 
needed to substantiate and complete his claims and of what 
part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters also advised the veteran to 
identify any additional information that he felt would 
support his claims and to submit any relevant evidence in his 
possession.  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112 (2004).  

The Board acknowledges that the content of the VCAA notice 
provided to the veteran in this case may not have been 
sufficient to comply with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), as interpreted by the 
Court in Dingess/Hartman.  The Board finds, however, that any 
such deficiency is harmless error and does not result in 
prejudice to the veteran.  For example, element (1), veteran 
status, has been clearly established and is not at issue in 
this case.  As explained above, the veteran has received 
appropriate notice as to elements (2) and (3).  Element (4), 
degree of disability, is not at issue herein, and with regard 
to element (5), effective date, the Board finds that the 
January 2006 letter provided the veteran with the necessary 
notice.  A September 2006 supplemental statement of the case 
readjudicated the claim.

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (holding that due process concerns with respect to VCAA 
notice must be pled with specificity).  Therefore, the Board 
finds that to decide the appeal at this time would not be 
prejudicial to the veteran.  

Under VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  In this 
case, the veteran's service medical records are on file as 
are VA medical examination reports, private medical records, 
and various articles and Internet resources on cold injuries 
submitted by the veteran.  There is no indication that there 
is any outstanding evidence that is both available and 
relevant that has not been associated with the claims file.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

When the positive and negative evidence as to a claim is in 
approximate balance, thereby creating a reasonable doubt as 
to the merits of a claim, the claimant prevails.  Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.

Law and Regulations 

A rating decision becomes final and binding and is not 
subject to revision on the same factual basis.  38 U.S.C.A. § 
7105(c); 38 C.F.R. § 20.1103.  The decision does not become 
final, however, unless the veteran is notified of the 
decision.  See Hauck v. Brown, 6 Vet. App. 518 (1994), 38 
C.F.R. § 3.103(a) (2006).

Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim 
may be reopened when new and material evidence is presented 
or secured with respect to that claim.  

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim or a 
claim reopened after final adjudication for compensation 
benefits shall be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.

A specific claim in the form prescribed by the Secretary of 
VA must be filed in order for benefits to be paid or 
furnished to any individual under the laws administered by 
VA. 38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) 
(2006).  The term "claim" or "application" means a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2006).

Factual Background 

On September 12, 2003, VA received from the veteran VA Form 
21-52, Veteran's Application for Compensation and/or Pension, 
in which he requested service connection for frostbite of 
both feet.  

By April 2004 rating decision, the RO granted service 
connection for residuals, cold injury, right foot, effective 
September 12, 2003 and for residuals, cold injury, left foot, 
effective September 12, 2003.  

In a written statement from the veteran received in February 
2004, he indicated that he first received medical treatment 
for frostbite in March 1951 and that in September or October 
1954, he filed a claim of service connection for frostbite of 
both feet with the Los Angeles RO.  The claim was denied on 
July 15, 1955.  According to the veteran, after the denial, 
he "gave up on pursuing anything further on the claim."

In the February 2005 statement of the case, the RO indicated 
that it had only the rebuilt claims file and asked the 
veteran to submit a copy of his 1954 claims file with all 
evidence pertaining to frostbite of the feet.  

In a July 2006 letter, the veteran indicated that he did not 
know how to apply for a "cold injury pension" until 2003 
when he attended a fellow soldier's funeral and that he was 
denied VA medical treatment for his cold injuries since 1957.  
He further asserted that his cold injuries dated back to 
1950.  That month, the veteran's representative asserted that 
the evidence of record upon which the grant of service 
connection for cold injuries was based is the same evidence 
that was of record when the claim of service connection for 
frostbite was filed in July 17, 1957 and upon which that 
denial was based.

The veteran has not submitted any evidence associated with 
the alleged claim of service connection for frostbite denied 
in the 1950's.  

Discussion

The veteran asserts that he was denied service connection for 
cold injuries to both feet in the 1950's.  He indicates he 
received notice of that denial, as he has clear knowledge of 
it.  As he himself admits, he did not initiate an appeal, 
timely or otherwise, and thus the denial he alleges would be 
final.  38 C.F.R. § 3.103; see also Hauck, supra.

Previous determinations by an agency of original 
jurisdiction, that are final and binding, will be accepted as 
correct in the absence of clear and unmistakable error.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105(a) (2006).

His current claim of service connection for cold injuries to 
the feet was received on September 12, 2003.  The effective 
date of an award based on an original claim or a claim 
reopened after final adjudication for compensation benefits 
is the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  It follows that the earliest possible effective 
date for the grants of service connection discussed herein is 
September 12, 2003, and an earlier effective date is denied.  
Id.  

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.




ORDER

The appeal is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


